UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Quarterly Period Ended April 2, 2011 [] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Transition Period From to Commission file number 0-19687 SYNALLOY CORPORATION (Exact name of registrant as specified in its charter) Delaware (State or other jurisdiction of incorporation or organization) 57-0426694 (IRS Employer Identification Number) 775 Spartan Blvd. Suite 102 Spartanburg, South Carolina (Address of principal executive offices) (Zip code) (864) 585-3605 (Registrant's telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes (X)No () Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes ( )No (X) (Not yet applicable to Registrant) Indicate by check mark whether the registrant is a large accelerated filer, an accelerated file, a non-accelerated file or a smaller reporting company. See definition of “large accelerated filer,”"accelerated filer" and "smaller reporting company" in Rule 12b-2 of the Exchange Act. (check one) Larger accelerated filer () Accelerated filer () Non-accelerated filer () (Do not check if a smaller reporting company) Smaller reporting company(X) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act). Yes()No(X) The number of shares outstanding of the registrant's common stock as of May 13, 2011 was 6,308,644. 1 Synalloy Corporation Index PART I.
